DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The following detailed action acknowledges the amendments of the response filed on the 13th of April of 2022. The amendments in the filed response have been entered. 
Claims 37-39, 44-46 and 51-53 have been amended. 
Claims 1-36 are confirmed to have been cancelled. 
Claims 37-59 are pending in the application and the status of the application is currently pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 37, 40, 41-44, 47-51 and 54-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williamson (US 2010/0325194, hereinafter “Williamson”), in view of Bell (US 2010/0227632, hereinafter “Bell”), in view of Cox (US 2007/0123222, hereinafter “Cox”).
Regarding Claims 37, 44 and 51, Williamson teaches 
receiving. by a push service system, a message send request from an application server associated with an application on a mobile communications device; (“In some implementations, the push-based-location-update mechanism can be supported by an existing push notification service infrastructure used for other applications (e.g., email, instant messaging, and so on) running on the location-sharing mobile devices. No separate push notification infrastructure needs to be developed. The location-information server sends the location-update-requests to a mobile device through a push notification server that is already in connection with the mobile device.” See Williamson in [0025])
in response to receiving the message send request, deciding, by a decision module within the push service system […], which push mechanism to select for a pushed message responsive to the message send request; (interpreting the application server has provided instructions to the push service system on which push mechanism to use: “In some implementations, the push-based-location-update mechanism can be supported by an existing push notification service infrastructure used for other applications (e.g., email, instant messaging, and so on) running on the location-sharing mobile devices. No separate push notification infrastructure needs to be developed. The location-information server sends the location-update-requests to a mobile device through a push notification server that is already in connection with the mobile device.” See Williamson in [0025]; “The pushed location-update-request is sent from location-information server 504 through push notification service 506 to the location-sharing mobile device 508.” See Williamson in [0102])
sending, by the push service system using the selected push mechanism, the pushed message including a first set of instructions, (“A location-update-request received through the push notification service 506 can wake up the friend device (e.g., mobile device 508), and start a process for location determination and update submission. FIG. 5B shows that the location information server 504 sends the location-update-request for location update to the push notification service 506 through an HTTPS interface, and the push notification service 506 forwards the location-update-request to the friend device (e.g., mobile device 508) through the persistent open connection that exists between the push notification server 506 and the friend device 508.” See Williamson in [0110]) which when received by a mobile communications device, cause the mobile communications device to provide information to the application server (“Once the friend device (e.g., mobile device 508) receives the location-update-request through the push notification service 506, the friend device (e.g., mobile device 508) wakes up, makes a determination of its location, and sends a location update to the location-information server 504 directly.” See in [0110]), wherein, after receiving the information from the mobile communications device, the application server sends, an information message to the mobile communications device (“In some implementations, the location-information server 504 can immediately push the location update to the mobile device 502 through the push notification service 506 without waiting for the next location-information-request from the mobile device 502.” See Williamson [0111]).
Williamson teaches the pushed message instructs the mobile device to provide location information used by a generic application (as shown above in [0025]). The generic instructions pushed to the mobile communication device request the mobile communication device to connect to the location server for a location update (as shown in [0104]). 
Williamson, under the broadest reasonable interpretation, is shown to teach selecting, by the push service system, a push mechanism from a plurality of push mechanisms potentially usable by the push service system. The term “potentially usable” is broad and not descriptive of the selection of the push mechanism. Williamson teaches the selection of the push mechanism is part of the push request to a mobile communication device to provide location information, where the mechanism is related to the application on the mobile communication device that is associated to the application server. Williamson further teaches the push service system is directly connected to the mobile device, interpreted as having a mechanism already selected based on the history of pushing to the mobile device. 
Where Williamson may not expressly teach a push mechanism from a plurality of push mechanisms, the art of Bell further teaches the plurality of mechanisms that the push service would select related to the communication device (“Users of the mobile devices (laptops, palmtops, mobile phones, smart phones, multimedia phones, portable media players, GPS units, mobile gaming systems, etc.) may have applications installed that periodically receive notification messages from notification services. For example, such applications include "push" e-mail services (e.g., MobileMe, Microsoft Exchange, ActiveSync, Push-IMAP, Yahoo! Push, etc.), or other push services (e.g., update/upgrade services, news services, web blog services, podcast services, social networking services, or other types of services where notification messages may be sent). Notification messages typically represent events of interest, which are typically defined by the applications (e.g., new e-mail indicator, new news item indicator, new podcast indicator, change of on-line status of a social networking friend, etc.).” See Bell in at least [0003]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to include in the teachings of Williamson the “plurality of push mechanisms”, as taught by Bell, because a plurality of push mechanisms provide flexibility to push messages through various means, which adds to the security of the message sent.
Williamson, under the broadest reasonable interpretation, may not explicitly teach the application server sends, an information message to the mobile communications device.
However, Bell does teach a push service system that receives a request to send a push message from an application server to a mobile communication device to provide information to the application server (“Forwarding a notification message from a provider 202 to a mobile device 230 requires at least one gateway 210 and one courier 220. Gateway 210 receives notification messages (e.g., push messages) from provider 202.” See Bell in [0014]; “Where a provider associated with a particular application (e.g., Twitter) includes additional identifying (e.g., user-defined) data within the SSL certificate, gateway 210 can not only authenticate the provider, but also automatically provision push service for the provider and the application (e.g., Twitter). In other words, gateway 210 can automatically extract any additional identifying data from the authentication certificate and attach the additional identifying data (or a portion of the data) to messages (e.g., push-notification messages). In some embodiments, the additional identifying data may identify a topic or feed associated with the provider (or an application of the provider) to which a user might subscribe. Thus, the additional information in the authentication certificate can be leveraged to direct messages to mobile devices that have subscribed to the topic/feed or requested information regarding the topic/feed. In this way, push service is automatically provisioned for the provider.” See Bell in [0015]; “Having received a notification message from an authenticated provider 202, gateway 210 determines the destination zone for the notification message. ...Routing table 212 is used to route messages from one gateway to another gateway. In various embodiments, DNS (domain name service) is used to route messages between gateways. However, other routing protocols could be used in other embodiments.” See Bell in [0016]-[0017]).
It would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to modify “push-based-location-update mechanism” and “pushed location-update-request”, as taught by Williamson, to include “services of a push service platform”, as taught by Bell, because a plurality of push mechanisms improve the use of any application on a mobile device, the push mechanisms being used across various platforms and implemented as a universal information framework.
Williamson, in view of Bell, does not explicitly teach selecting… from a plurality of push mechanisms available to the push service system. These limitations describe the use of a list of push mechanisms provided by the push service system. While the list of push mechanisms are taught by Bell (See Bell in [0016]-[0017]), and the claim as amended still describes the response from instructions sent by the application server, as taught by Williamson, the prior art lacks making a selection based on instructions received. 
However, Cox does teach invoking push to service offerings (“At step 402, a push-to-service control protocol can be established for communicating a user's profile to a VRS that has access to a list of service offerings. The user profile can include personal information and account information. The protocol is established in response to the user initiating a push-to-service request. At step 404, a push-to-service message can be embedded in a data packet responsive to the push-action. For example, referring to FIG. 1 and 2, the user depresses the push-action button 120 for initiating a push-to-service request on the communication device 100. The communication device 100 transmits a message to the VRS 200 to signal that the user intends to interact with the VRS for obtaining a list of service offerings. The message includes the user profile 230. The communication device 100 encapsulates a priority from the user's profile 230 into the message, and the communication device 100 transmits the message within a data packet to the VRS 220. The priority can be a time stamp, a calendar, an address book, a voice mail, a contact, a personal message, and/or a personal profile within the user's profile 230.” See Cox in [0030]-[0032]).
It would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to include in Williamson to “select from a list of services”, as taught by Cox, because a service system that is capable of providing a plurality of push mechanisms would improve the system requested the push service.
Regarding Claims 41, 48 and 55, Williamson, in view of Bell, in view of Cox, teaches the limitations of claims 37, 44 and 51. Williamson further teaches the sent information message includes critical update instructions for the application on the mobile communications device (interpreting the received information is a response to a request for updated location information, see Williamson in [0104]). 
Regarding Claims 42, 49 and 56, Williamson, in view of Bell, in view of Cox, teaches the limitations of claims 41, 48 and 55. Williamson further teaches wherein the critical update instructions cause the application on the mobile communications device to perform the [received] critical update instructions (in reference to the use of the new location information that is sent by the location-providing server: “FIG. 3A is an example user interface 300 for a maps application running on a mobile device (e.g., mobile device 100). The user interface 300 presents street map 302 superimposed with marker 330 for the currently known location of a location-sharing friend of a user associated with the mobile device. FIG. 3B is an example user interface 332 presenting a list of friends that are currently sharing locations with the user associated with the mobile device.” See Williamson in [0077]).
Regarding Claims 43, 50 and 57, Williamson, in view of Bell, in view of Cox, teaches the limitations of claims 42, 49 and 56. Williamson further teaches performing the sent critical update instructions includes the application performing at least one of (1) a deletion of all data on the client device, (2) sounding an alarm, (3) transmitting location information to the application server, or (4) locking the mobile communications device (transmitting location information, See Williamson in [0102]-[0110] in reference to Figures 5A and 5B).
Regarding Claims 58 and 59, Williamson, in view of Bell, in view of Cox, teaches the limitations of claims 37 and 44. Williamson further teaches wherein the push service system and push mechanisms are network-enabled and separate from the mobile communications device (“the push notification service 506 forwards the location-update-request to the friend device (e.g., mobile device 508) through the persistent open connection that exists between the push notification server 506 and the friend device 508.” See Williamson in [0110], in reference to Figure 5B).

Claims 38, 39, 45, 46, 52 and 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williamson, in view of Bell, in view of Cox, and further in view of Lieu (US 2007/0134641, hereinafter referred to as "Lieu").
Regarding Claims 38, 39, 45, 46, 52 and 53, Williamson, in view of Bell, in view of Cox, teaches the limitations of claims 37, 44 and 51. Williamson does teach storing information associated to the mobile communication device on the push service system (“When the location information sever 504 receives the self-initiated location update submission from the location-sharing mobile device 502, the location information server 504 can update the stored location for the mobile device 502 in the location-information database accordingly. A time stamp can be recorded for the most recent location update submission. The time stamp can be used to compute an age for the stored location for the mobile device 502.” See Williamson in [0106]). 
Williamson, in view of Bell, in view of Cox, does not explicitly teach the decision to select the push mechanism is based on past performances of the push mechanism and the decision to select the push mechanism is based on information associated with the mobile communication device that is stored on the push service system. 
However, Lieu does teach a feedback model that feeds the push delivery system for the delivery of content (interpreting past performance as the statistics of the use of multi-media content: "Statistics related to access of the multi-media content, as tracked at operation 423, and statistics as to which content items are preserved as opposed to not preserved, as tracked at operation 424, are transmitted to server 110 at operation 426 as "feedback." As described further below, the feedback is used to develop recommended content for subsequent transmissions by server 110.” See Lieu in [0081]; interpreting the information associated with the mobile communication device to the stored information: “In some embodiments, the amount of multimedia content that is selected is based on a consideration of (1) the amount of memory that is available at client 106 as well as (2) the amount of content that client 106 is authorized to receive. The reason for this is that in some embodiments, a user will subscribe to a service to receive a certain amount of multimedia content. The authorized amount of content might require less storage space than is available at client 106 for storing multimedia content. As a consequence, it is important for server 110 to verify the amount of content that a client/user is authorized to receive. At operation 432, server 110 selects content to be transmitted to client 106. Selection is based on a model that advantageously incorporates the feedback provided by client 106. The feedback is used to tailor content recommendations to the user based on the user's past selections and usage history." See Lieu in [0085]-[0086] relative to Fig. 4).
It would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to include in the teachings of Williamson, in view of Bell, in view of Cox, the use of “statistics” and “storage of use”, as taught by Lieu, because it secures the authentication of a pushed request and prevents unnecessary cost due to additional events. 

Claims 40, 47 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williamson, in view of Bell, in view of Cox, and further in view of Goto (US 7,853,209, hereinafter referred to as "Goto").
Regarding Claims 40, 47 and 54, Williamson, in view of Bell, in view of Cox, teaches the limitations of claims 37, 44 and 51. Williamson, in view of Bell, in view of Cox, does not expressly teach cause the push service svstem to: receive feedback from the mobile communication device indicating that the push message was successfully pushed to the mobile communications device. 
However, Goto does teach transmit feedback to the push service system, the feedback indicating that the push message was successfully pushed to the mobile communications device (“When a wireless connection with the base station apparatus 1 is established, the application execution unit 13 of the mobile communication station 2 issues a request for transmission of the type information registered in the type information registration unit 11 to the wireless-communications control unit 14 by performing the PUSH receiving application stored in the application memory 12.” See Goto in Col 7 Ln 27-33, in reference to Fig 9 and 10; “When the mobile communication station 2 receives the corresponding data from the base station apparatus 1, the mobile communication station 2 can return an acknowledgment signal indicating that it has normally received the data to the base station apparatus 1, as shown in FIG. 10.” See Goto in Col 8 Ln 60-65). 
It would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to include in the teachings of Williamson, in view of Bell, in view of Cox, the use of “the acknowledgement signal”, as taught by Goto, because it confirms the pushed message was received, which is recorded and used for future application evaluation purposes.

Response to Arguments
Applicant’s arguments, filed 13th of April of 2022, with respect to the rejections under 35 USC 103 have been fully considered.  
Regarding the rejection under 35 USC 103, the Applicant argues: Claims 37, 40-44, 47-5 l and 54-57 are rejected under pre-AJA 35 U.S.C § 103(a) as being unpatentable over Williamson (U.S. Pat. Pub. No. 2010/0325194), in view of Bell (U.S. Pub. No. 2010/0227632). Applicant respectfully disagrees. However, to advance prosecution, Applicant has amended claims 37, 44, and 51 to clarify distinctions from the prior art.
The prior art of record do not disclose:
	…deciding, by a decision module within the push service system from a plurality of push mechanisms available to the push service system, which push mechanism to select for a pushed message responsive to the message send request; ... (Amended claim 37.)
Regarding the previous version of claim 37, the Examiner suggests that "in response to receiving the message send request, selecting, by the push service system. a push mechanism from a plurality of push mechanisms potentially usable by the push service system for a response to the message send request" is disclosed by Williamson in [0102] and [0025]. (Office Action, p. 8.)
Applicant understands the Examiner to characterize Williamson as disclosing that the application server selected the push mechanism:
The prior art is using the example of a customer requesting a service,
which is the location request, and instructing the application server for this
specific request The selection of the push service mechanism, the location
request, comes from the application server that received the request from
the customer owner of the application with the application server, which
suggests the push service system received instructions to push a message
to get location information, as it is recited in the prior art. (Office Action,
Item 40, pp. 14-l 5, emphasis added.)
The Examiner states: "Williamson, under the broadest reasonable interpretation, is shown to teach selecting, by the push service system, a push mechanism from a plurality of push mechanisms potentially usable by the push service system. The term 'potentially usable' is broad and not descriptive of the selection of the push mechanism." (Office Action, Item 10, p.5.)
These statements indicate a need for clarification regarding the selection of the push mechanism.
Applicant clarifies that "potentially usable" was not intended to be "descriptive of the selection of the push mechanism." Rather, "potentially usable" describes the push mechanism itself. The Application discloses a push service system with a "decision module" that has the ability to select from among a plurality of optional push mechanisms. (See Application, e.g., [0084]-[0087], regarding FIG. 6.) The decision module may base its decision on a policy. (See Application, e.g., [0088]-[0101], regarding FIG. 7).
Thus, "potentially usable" described not the "selection of the push mechanism," but rather the "push mechanism" itself, in the sense that the push mechanism is available to the push service system for a push message responsive to the message send request. Neither paragraph [0025] nor [0102] of Williamson disclose or suggest a second "potentially usable" push mechanism. Neither paragraph [0025] nor [0102] of Williamson disclose or suggest a push service system with a decision module that is able to choose “a push mechanism from a plurality of push mechanisms potentially usable by the push service system.” (Previous claim 37.)
To assist with advancing prosecution, Applicant has amended claim 37 to incorporate the "decision module" and clarify that the decision of which push mechanism to select is made by the decision module of the push mechanism system and, therefore, not by the application server.
Amended claim 37 provides further clarification by requiring that the decision module decides “which push mechanism to select” “from a plurality of available push mechanisms," and that the selected push mechanism is used “for a pushed message responsive to the message send request.” (Amended claim 37.)
Claim 37, as amended, is therefore not susceptible, even under the broadest reasonable interpretation, to the Examiner's interpretation: “[t]he selection of the push service mechanism, the location request, comes from the application server.”
Such an interpretation would directly contradict the language of claim 37, as amended - the interpretation prevents the decision module of the push service system from deciding which push mechanism to select because, if the selection of the push service mechanism comes from the application server, then there is no decision remaining to be made by the decision module.
In response: to the argument regarding the limitations reciting deciding, by a decision module within the push service system… which push mechanism to select for a pushed message responsive to the message send request do not improve or change the interpretation of the claim prior to amendment. A push service system is understood to elect the required push mechanism to push the message as requested. However, it is too broadly recited in the claim that the message send request only includes the request to send a message. It is interpreted that the request from the application server includes the message, the address of destination and the system used to receive the message, information that is required by the push service system to “decide” which push mechanism to “select”. The emphasized words are synonyms, where the claim is not updated by the amendment, it remains broad to how the claimed invention is executed. 
In response to the argument ‘neither paragraph [0025] nor [0102] of Williamson disclose or suggest a push service system with a decision module that is able to choose “a push mechanism from a plurality of push mechanisms potentially usable by the push service system.” ’, these limitations as recited still remain too broad to describe how the claimed invention is executed. The argument is attempting to explain the argument is contradictory to the Examiner’s interpretation. However, a push service system is software designed to transmit packets of data, such as a message, in various methods defined as a “push” of the data packets, but can only transmit the data packets through one selected method. Under the broadest reasonable interpretation, the push service system receives a request to push a message, which would include at least the destination address, means by which the message can be read and a set of instructions. The push service system must have some form of instructions or some info as to how it can select a push mechanism from a list of available push mechanisms. 
The selection of the push service mechanism, the location request, comes from the application server that received the request from the customer owner of the application with the application server, which suggests the push service system received instructions to push a message to get location information, as it is recited in the prior art. In response to the argument, a new prior art is introduced to clarify the concept of “selecting a push mechanism available to the push service system”. The rejection is maintained where the amendment considered is still taught by the prior art. Therefore, claims 37-59 remain rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658.  The examiner can normally be reached on M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERM/Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685